DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4, respectively of U.S. Patent No. 10,619,848 (hereinafter, ‘848) in view of Pankow (US 3, 849,058). 
With respect to claim 1 of the present application, claim 1 of ‘848 discloses all of the required limitations with the exception of: an inlet chamber defined by a portion of the central bore extending through the first region of the spool, a primary flow passage defined by a portion of the central bore extending through the second region of the spool, the primary flow passage being in coaxial alignment with the inlet chamber, and a secondary flow passage at least partially defined by an annular chamber formed between an outer surface of the second region of the spool and the inner walls of the housing.
Pankow discloses a burner nozzle for a horizontal immersion tube boiler, the burner nozzle being operable to supply a flame into a boiler tube, the burner nozzle comprising: an inlet chamber [see annotated Fig. 1, below] operable to receive fuel-air mixture; a primary flow passage [see annotated Fig. 1, below] in coaxial alignment with the inlet chamber, the primary flow passage being operable to receive a first portion of the fuel-air mixture from the inlet chamber; a secondary flow passage [reference character 9 in Fig. 1] that at least partially surrounds the primary flow passage, the secondary flow passage being operable to receive a second portion of the fuel-air mixture from the inlet chamber [via reference character 8 in Fig. 1]. Pankow further discloses a plurality of outlet openings [reference character 30 in Fig. 1] configured to direct the second portion of the fuel-air mixture from the secondary flow passage toward the boiler tube. Pankow further discloses Pankow discloses a substantially cylindrical outer housing having inner walls and outer walls [see annotated Fig. 1, below]; a spool insert [see annotated Fig. 1, below] disposed within the housing and having a first region, and a second region, the spool insert having a central bore extending through the spool insert [see annotated Fig. 1, below], wherein the central bore extending through the first region defines the inlet chamber, wherein the central bore extending through the second region defines the primary flow passage, and
wherein an outer surface of the second region and the inner walls of the housing form an annular chamber [reference character 9 in Fig. 1], the annular chamber at least partially defining the secondary flow passage [see Fig. 1].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner nozzle taught by ‘848 by providing an inlet chamber defined by a portion of the central bore 
channel provides rotational symmetrical flowing conditions of the combustible mixture, and has a stabilizing effect on the flame at the end of the burner head.  This stabilizing factor of the combustible mixture along the electrical igniter, therefore, creates circumferential eddy currents in the combustible mixture which are ignited by the igniter in the area ahead of the two channels” [column 1 lines 51-59 of Pankow].

             
    PNG
    media_image1.png
    462
    712
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    660
    729
    media_image2.png
    Greyscale

	Claims 2 and 3 are rejected over claims 3-4 of ‘848 for requiring the same subject matter.
	With respect to claim 4 of the present application, claim 1 of ‘848 discloses all of the required limitations with the exception of the primary flow passage being in coaxial alignment with the inlet chamber.
	Pankow discloses a burner nozzle for a horizontal immersion tube boiler, the burner nozzle being operable to supply a flame into a boiler tube, the burner nozzle comprising: an inlet chamber [see annotated Fig. 1, above] operable to receive fuel-air mixture; a primary flow passage [see annotated Fig. 1, above] in coaxial alignment with the inlet chamber, the primary flow passage being operable to receive a first portion of the fuel-air mixture from the inlet chamber; a secondary flow passage [reference character 9 in Fig. 1] that at least partially surrounds the primary flow passage, the secondary flow passage being operable to receive a second portion of the fuel-air mixture from the inlet chamber [via reference character 8 in Fig. 1].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the flow passage taught by ‘848 so that it is in coaxial alignment with the inlet chamber, as taught by Pankow, thereby providing a concentric flow arrangement which “…provides rotational symmetrical flowing conditions of the combustible mixture, and has a stabilizing effect on the flame at the end of the burner head.  This stabilizing factor of 
With respect to claim 5 of the present application, claim 5 of ‘848 discloses all of the required limitations with the exception of the air fuel mixture being issued from the primary flow passage toward the respective boiler tube through a plurality of passages formed in the flame arrestor.
Leinmann discloses a flame arrestor [reference character 30 in Fig. 8] which includes a first plurality of passages [the passages in ring 18 in Fig. 4] and a second plurality of passages [the passages of ring 17 in Fig. 4], the fuel air mixture being issued through the first and second plurality of passages.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by ‘848 by providing the flame arrestor in the primary flow passage as taught by Leinmann since the flame arrestor taught by Leinmann provides “…a considerable improvement of the security against flame flashback…” [paragraph 0009 of Lienmann].

Allowable Subject Matter

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762